Citation Nr: 1820402	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  18-04 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 28 to December 2, 1962.  His DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) reflects that he had 11 years, 8 months, and 7 days of other service prior to October 28, 1962, including 4 years, 5 months, and 24 days of active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the appeal is being REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required on his part.


REMAND

The only DD Form 214 of record reflects that the Veteran had active service from October to December 1962.  However, as noted above, that same form shows that he had 11 years, 8 months, and 7 days of other service prior to October 28, 1962, including 4 years, 5 months, and 24 days of active service.

When the Veteran filed his claim for compensation in December 2015, he indicated that he had served on active duty from July 1950 to July 1954.  In April 2016, his wife reported that he had been in the Air Force for four years, worked for the Air National Guard for approximately six years, and was in the Reserve for four years, and then at Fort Benning (as a civilian employee, apparently), before he retired.

The Veteran has submitted several pages of service department records dated from October 1953 to February 1962, including a record dated in October 1959 which reflects his complaint that his right ear was "stopped up" after flying the previous day (as well an examination findings of both of his ear drums being retracted).  However, in light of the fact that his active and reserve component service spanned more 11 years, it appears clear that these records are not complete.  As such, further development is required.  See 38 U.S.C. § 5103A; Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

In April 2016, the Veteran reported that his hearing would often "go out" for several days after flights in service.  That same month, his wife wrote that his ears were so "closed up" after a flight in a C119 that he could not hear.  The Veteran has stated that he was regularly required to fly as part of his military occupational specialty; that the C119s he flew in were not pressurized; that he experienced steady pressure and noise for hours at a time; and that on one occasion, while flying over Tennessee, the plane he was in dropped several thousand feet in a matter of seconds.  He says that his ears just "plugged up" and remained that way for several days.

In April 2016, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The VA examiner diagnosed tinnitus and bilateral hearing loss, but explained that he could not offer etiological opinions without resorting to speculation based upon the lack of service treatment records reflecting findings pertinent to auditory acuity.  In so doing, however, the examiner did not address the medical significance, if any, of the in-service finding of retracted eardrums in October 1959.  Nor did he address the lay statements of record.  Additional development is necessary.

Accordingly, this case is REMANDED for the following actions:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from all appropriate source(s) a complete copy of the Veteran's service treatment and personnel records from all periods of active duty, Air National Guard, and Reserve service, to include any additional DD Forms 214 that may exist.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence procured, if any, should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA examiner who previously offered an opinion with respect to the etiology of the Veteran's hearing loss and tinnitus in April 2016.

The examiner should be asked to review the record and prepare a supplemental report with respect to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's bilateral hearing loss and/or tinnitus had its onset during, or is otherwise related to, service.

In so doing, the examiner should address the medical significance, if any, of the finding of retracted eardrums in October 1959.  The examiner should also address the lay statements of record, to the effect that the Veteran was regularly required to fly as part of his military occupational specialty; that the C119s he flew in were not pressurized and he experienced steady pressure and noise for hours at a time; that on one occasion, while flying over Tennessee, the plane he was in dropped several thousand feet in a matter of seconds; and that his ears just "plugged up" and remained that way for several days.

If the April 2016 examiner is no longer employed by VA, or is otherwise unavailable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

The examiner must include in the examination report the rationale for any opinions expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide the requested opinion.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

